IN THE SUPREME COURT OF PENNSYLVANIA
                             EASTERN DISTRICT


DIANNE J. FAKE,                           : No. 485 EAL 2016
                                          :
                   Respondent             :
                                          : Petition for Allowance of Appeal from
                                          : the Order of the Superior Court
            v.                            :
                                          :
                                          :
BRANDON L. FAKE,                          :
                                          :
                   Petitioner             :


                                     ORDER



PER CURIAM

      AND NOW, this 29th day of March, 2017, the Petition for Allowance of Appeal is

DENIED.

      Justice Dougherty did not participate in the consideration or decision of this

matter.